        Case 5:16-cv-06370-EJD Document 373 Filed 10/04/19 Page 1 of 3



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
     LEO D. CASERIA, Cal. Bar No. 240323
 3   THOMAS J. DILLICKRATH (admitted pro hac vice)
     2099 Pennsylvania Ave., NW, Ste. 100
 4   Washington, DC 20006, 201-747-1900
     Telephone:    202.747.1900
 5   Facsimile:    202.747.1901
     E-mail:       lcaseria@sheppardmullin.com
 6                 tdillickrath@sheppardmullin.com
 7 MICHAEL W. SCARBOROUGH, Cal. Bar No. 203524
   DYLAN I. BALLARD, Cal. Bar No. 253929
 8 HELEN C. ECKERT, Cal. Bar No. 240531
     JOY O. SIU, Cal. Bar No. 307610
 9 Four Embarcadero Center, 17th Floor
   San Francisco, CA 94111
10 Telephone: 415.434.9100
     Facsimile:        415.434.3947
11 E-mail:             mscarborough@sheppardmullin.com
                       dballard@sheppardmullin.com
12                     heckert@sheppardmullin.com
                       jsiu@sheppardmullin.com
13
     Attorneys for Defendants NINGBO SUNNY
14 ELECTRONIC CO., LTD., SUNNY OPTICS,
   INC., and MEADE INSTRUMENTS CORP.
15
16                                   UNITED STATES DISTRICT COURT
17                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
18 OPTRONIC TECHNOLOGIES, INC. d/b/a                 Case No. 5:16-cv-06370-EJD-VKD
   Orion Telescopes & Binoculars, a California
19 corporation,                                      DEFENDANTS’ OBJECTIONS AND
20                                                   COUNTER-DESIGNATIONS TO
                       Plaintiff,                    PLAINTIFF’S DEPOSITION
21                                                   DESIGNATIONS
              v.
22 NINGBO SUNNY ELECTRONIC CO., LTD.,                Final Pretrial Conference: October 10, 2019
   SUNNY OPTICS, INC., MEADE                         Time: 11:00 a.m.
23 INSTRUMENTS CORP., and DOES 1-25,                 Ctrm: 4, 5th Floor

24                     Defendants.                   Complaint Filed: November 1, 2016
                                                     First Amended Complaint Filed: November 3,
25                                                   2017
                                                     Trial Date: October 15, 2019
26
27
28

                                                                           5:16-cv-06370-EJD-VDK
     SMRH:4815-7779-3192.1                   DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS
        Case 5:16-cv-06370-EJD Document 373 Filed 10/04/19 Page 2 of 3



 1            Pursuant to the Court’s Pretrial Order dated May 2, 2019 (Dkt. No. 239) and Section 7 of

 2 Judge Davila’s Standing Order for Civil Cases (“Standing Order”), Defendants Ningbo Sunny
 3 Electronic, Co., Ltd., Sunny Optics, Inc., and Meade Instruments Corp. (“Defendants”) hereby
 4 respectfully submit as Exhibit A Defendants’ counter-designations to Plaintiff Optronic
 5 Technologies, Inc.’s (“Orion”) deposition designations.
 6            As set forth in detail in Defendants’ Motion to Strike Orion’s Deposition Designations

 7 dated October 3, 2019 (ECF No. 353) (“Motion to Strike”), Orion served 3,700 separate
 8 deposition designations which total 51 hours and 25 minutes of videotaped testimony. Orion’s
 9 designations are approximately three and a half hours more than the Court has allotted for the
10 entire trial, and includes nearly 32 hours of videotaped deposition testimony from witnesses who
11 will be appearing live at the trial (Victor Aniceto, Joseph Lupica, and James Chiu).
12            Orion’s sweeping designations do not remotely comply with the Court’s Standing Order to

13 designate excerpts of deposition testimony “to be offered at trial,” Standing Order § IV.D.7, and
14 have made it impossible for Defendants to submit objections and counter-designations by the
15 Court’s October 4 deadline. Defendants have nevertheless attempted in good faith to complete
16 counter-designations as set forth in Exhibit A. Should the Court decline to strike Plaintiff’s
17 designations in toto as requested in Defendants’ Motion to Strike, Defendants respectfully request
18 that the Court deem their objections on the record during the depositions effective as to Plaintiff’s
19 designations. To the extent Plaintiff is permitted to submit good faith, narrowly-tailored
20 designations, Defendants reserve their rights to submit specific objections and additional counter-
21 designations as appropriate. Defendants also reserve their rights to offer at trial any excerpts of
22 deposition testimony designated by Plaintiff.
23
24
25
26
27
28

                                                   -1-                      5:16-cv-06370-EJD-VDK
     SMRH:4815-7779-3192.1                    DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS
        Case 5:16-cv-06370-EJD Document 373 Filed 10/04/19 Page 3 of 3



 1 Dated: October 4, 2019
 2                               SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 3
 4                               By                     Leo D. Caseria
                                                       LEO D. CASERIA
 5
                                            Attorneys for Defendants NINGBO SUNNY
 6                                       ELECTRONIC CO., LTD., SUNNY OPTICS, INC.,
                                               and MEADE INSTRUMENTS CORP.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -2-
     SMRH:4815-7779-3192.1            DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS
